             Case 2:19-cv-00185-CW Document 4 Filed 03/22/19 Page 1 of 2




    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                            CENTRAL DIVISION


 U.S. BANK NATIONAL ASSOCIATION,
 NOT IN ITS INDIVIDUAL CAPACITY
 BUT SOLELY AS TRUSTEE NRZ
                                                                    ORDER TO SHOW CAUSE
 PASSTHROUGH TRUST X, its successors
 and/or assigns,
                  Plaintiff,

      v.                                                                 Case No. 2:19-cv-185

 PETER NORDBERG and/or JOHN DOES
 1-10, JANE DOES 1-10,                                                 Judge Clark Waddoups
                  Defendants.


       By Notice of Removal filed March 15, 2019, Defendant Louis Monson, a John Doe

Defendant, removed this action from the Salt Lake County, Utah, Third Judicial District Court.

(ECF. No. 3.) Mr. Monson alleges that the court has jurisdiction over this action because it

involves a federal question. Specifically, Mr. Monson alleges the case raises concerns under the

Mortgage Assistance Relief Services Rule (Regulation O), 12 CFR Part 1015, et seq, 1 as

“Defendant has not acknowledged, nor do any of Defendant’s allegations or averments stated

herein acknowledge any debt owed by Defendant to any Plaintiff individually, collectively, or to

any subgroup of Plaintiff whether agents or assigns.” (ECF No. 3, at p.2.)

       In order for a district court to have original jurisdiction over an action under 28 U.S.C. §

1331, the federal question must arise in “‘plaintiff’s statement of his own claim in the bill or

declaration, unaided by anything alleged in anticipation of avoidance of defenses which it is



       1
           In his Notice of Removal, Mr. Monson offers an outdate citation to this rule, 16 CFR Part 322.
              Case 2:19-cv-00185-CW Document 4 Filed 03/22/19 Page 2 of 2



thought the defendant may interpose.’” Aetna Health Inc. v. Davila, 542 U.S. 200, 207 (2004)

(quoting Taylor v. Anderson, 234 U.S. 74, 75–76 (1914)). Stated more succinctly, “a federal

question must appear on the face of the complaint,” and as such, “a defendant cannot, merely by

injecting a federal question into an action that asserts what is plainly a state-law claim, transform

the action into one arising under federal law.” Caterpillar Inc. v. Williams, 482 U.S. 386, 399

(1987) (emphasis in original). A defendant “may not generally remove a case to federal court

unless the plaintiff’s complaint establishes that the case ‘arises under’ federal law.” Aetna Health

Inc., 542 U.S. at 207 (quoting Franchise Tax Bd. of Cal. v. Construction Laborers Vacation

Trust for Southern Cal., 463 U.S. 1, 10 (1983) (emphasis in original)).

         The alleged federal question here arises out of Mr. Monson’s purported defense, 2 not the

plaintiff’s Complaint, and is therefore insufficient to vest this court with jurisdiction over this

action. Accordingly, Mr. Monson has until April 1, 2019, to assert a proper basis for the court’s

jurisdiction over this action. If he fails to do so, the court will dismiss the case for lack of

jurisdiction. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)

(recognizing that federal courts are courts of limited jurisdiction and therefore “[i]t is to be

presumed that a cause lies outside this limited jurisdiction, and the burden of establishing the

contrary rests upon the party asserting jurisdiction.”).


             DATED this 22nd day of March, 2019.

                                                               BY THE COURT:


                                                               ___________________________
                                                               Clark Waddoups
                                                               United States District Judge

         2
           The court also has serious concerns as to the merits of this defense, as the Mortgage Assistance Relief
Services Rule seems unrelated to Mr. Monson’s claim that he is not indebted to the plaintiff. It is therefore doubtful
that the Rule could be used as a defense to the plaintiff’s action for unlawful detainer.
